DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than one paragraph and contains legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,855,987 in view of US 2010/0253846 A1 (“Fergason”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent are substantially similar and obvious variants of one another. For example:

U.S. Patent No. 10,855,987
Instant Application 17/074726
Note: underlined fonts mean differences in instant application 
1. A method, comprising:
1. A method of encoding high dynamic range video data comprising:
producing, on the basis of input video data, descriptive data,
producing, descriptive data on the basis of input video data,
wherein the input video data represents a series of input images,
wherein the input video data represents a series of input images,

wherein the descriptive data pertains to a variation in a characteristic luminance of the input video data,
wherein the characteristic luminance summarizes a set of luminances of all pixels of at least one input image among the series of input images,
wherein the characteristic luminance summarizes a set of luminances of all pixels of at least one input image among the series of input images,
wherein the descriptive data identifies at least one change time instant, wherein the change time instant indicates a time at which the characteristic luminance changes; on the basis of the input video data, encoding and outputting output video data,
wherein the descriptive data identifies at least one change time instant, wherein the change time instant indicates a time at which the characteristic luminance changes; encoding and outputting output video data, on the basis of the input video data,
wherein the output video data represents a series of output images,
wherein the output video data represents a series of output images,
wherein each output image comprises a plurality of output pixels, and
wherein each output image comprises a plurality of output pixels,
wherein the output video data comprises initial luminances of the output pixels of the images represented in the output video data;
wherein the output video data comprises initial luminances of the output pixels of the images represented in the output video data;
encoding in the descriptive data at least one indication of a reprocessing strategy for reprocessing the initial luminances of the output pixels of the output video data,
encoding in the descriptive data at least one indication of a reprocessing strategy for reprocessing the initial luminances of the output pixels of the output video data,
wherein the reprocessing is to be performed by an apparatus using the output video data and the descriptive data, to obtain output luminances,
wherein the reprocessing should be performed by an apparatus using the output video data and the descriptive data, to obtain output luminances,

wherein the at least one indication of a reprocessing strategy comprises a mathematical algorithm or function for calculating a deviation strategy for changing the initial luminances to produce the output luminances,
wherein the deviation strategy is prescribed for time instants including at least the at least one change time instant; and
wherein the deviation strategy is applied for time instants including at least the at least one change time instant; and
outputting the descriptive data.
outputting the descriptive data.


	Although the Patent claims “A method, comprising:”, it does not specifically claim “A method of encoding high dynamic range video data comprising:”. However, such difference is in the preamble and does not get much patentable weight especially since the body of the claims are substantially the same. 
Further, Fergason teaches a method of encoding (e.g. see encoding in Fig. 2, Fig. 8, e.g. see video imagery encoded, paragraph [0041]) high dynamic range video data comprising (e.g. see video signal, paragraph [0085], e.g. see image 10 in Fig. 2 and see distribution in Fig. 3). Note that claims 18-21 of the instant application, e.g., “wherein the descriptive data is communicated as metadata associated with the  output video data”,  is substantially the same as in claim 8 of the Patent “decoding video data and descriptive data, wherein the descriptive data is additional to the video data.” Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to modify the claims of the Patent with Fergason in order to adjust the image conveniently based on the characteristics of the area of interest, so that the overall image is enhanced and the calculation is required only for the area of interest than the entire image so that cost reduction is achieved. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fergason, US 2010/0253846 A1, discloses an image acquisition and display system and method using information derived from an area of interest in a video image implementing system synchronized brightness control and use of metadata
Nakanishi, US 2011/0298839 A1, discloses a display apparatus and display control method
Seetzen et al., US 2013/0038790 A1, discloses display management methods and apparatus
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485